Citation Nr: 1213188	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for craniopharyngioma (previously claimed as a brain tumor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in July 2010.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2012 correspondence, the Veteran asked to have a hearing scheduled before the Board.  The Veteran's representative also submitted a March 2012 correspondence in which it stated that the Veteran wishes to present oral argument before the Board at the earliest possible date (be it via Travel Board or videoconference).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for either a Travel Board or a videoconference hearing (whichever can be scheduled earlier).  After the hearing is conducted, or in the event the Veteran fails to report for the hearing or otherwise withdraws his hearing request, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


